[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15356                ELEVENTH CIRCUIT
                                                             JULY 19, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                    D. C. Docket No. 08-00855-CV-T-N

MUSTAFA JADEED ABDULLAH,


                                                           Plaintiff-Appellant,

                                  versus

THE ALABAMA SENTENCING COMMISSION,
LYNDA FLYNT,
In her capacity as Director of the
Alabama Sentencing commission,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                              (July 19, 2010)

Before TJOFLAT, WILSON and FAY, Circuit Judges.
PER CURIAM:

      Mustafa Jadeed Abdullah, proceeding pro se, appeals from the district

court’s order adopting the magistrate judge’s report and recommendation and

dismissing his complaint, which was construed as an action under 42 U.S.C.

§ 1983. On appeal, Abdullah argues that Alabama’s Sex Offender Registration and

Community Notification Act, (Ala. Act No. 2005-301) (“SORNA”), as applied to

him, violates the U.S. Constitution’s prohibition on ex post facto punishment. He

also argues that his right to procedural due process was violated because state

authorities did not hold a hearing to determine whether he should be subject to

Alabama’s SORNA requirements. Construing Abdullah’s brief liberally, he

contends that he had standing to bring these constitutional claims against the

Alabama Sentencing Commission (“Sentencing Commission”) and Lynda Flynt,

the Director of the Sentencing Commission, because these are the parties

responsible for drafting SORNA. Abdullah further asserts that the Sentencing

Commission and Flynt are not protected by Eleventh Amendment immunity

because their actions were unconstitutional.

      For the reasons set forth below, we affirm.

                                          I.

      Abdullah, proceeding pro se, filed a complaint, naming the following



                                          2
defendants: (1) the Sentencing Commission; and (2) Flynt, in her capacity as the

Director of the Sentencing Commission. Abdullah alleged that, on September 27,

2005, he finished serving a 25-year term of imprisonment for rape, and was

released from state prison. Abdullah further alleged that, before his release, prison

officials coerced him into signing a document acknowledging that, pursuant to the

Alabama’s SORNA, he would be required to comply with sex-offender registration

requirements after his release from prison. According to Abdullah, Alabama’s

SORNA did not become effective until October 1, 2005—four days after he

finished serving his sentence. Abdullah thus contended that SORNA, as applied to

him, violated the U.S. Constitution’s prohibition against ex post facto punishment.

Abdullah also asserted that his right to procedural due process, as guaranteed by

the Fourteenth Amendment to the U.S. Constitution, was violated because state

authorities did not hold a hearing to address whether he should be subject to

SORNA.

      In his complaint, Abdullah explained that he had named Flynt and the

Sentencing Commission as defendants because the Sentencing Commission was

responsible for drafting “proper [l]egislation for the Alabama [s]tate [l]egislature in

regard[] to [c]riminal [p]rocedure.” Abdullah asserted that, by drafting legislation

that subjected individuals to the ex post facto application of SORNA, the



                                           3
Sentencing Commission had “violated the rights of an entire classification of

citizens.” Abdullah specified that, as relief, he sought the abrogation of Alabama’s

SORNA in its current form. He also requested a “full review” of the records in the

county registries and of the records in the registries maintained by the Alabama

Department of Public Safety. Abdullah asserted that, in undertaking this review,

the defendants should identify all individuals who, like himself, had been subjected

to the ex post facto application of SORNA. Abdullah further requested that, after

this review was complete, any document indicating that he and other similarly

situated individuals are required to comply with Alabama’s SORNA should be

corrected or removed from the state registries.

      Flynt and the Sentencing Commission filed a motion requesting the

dismissal of Abdullah’s complaint. Flynt and the Sentencing Commission argued,

among other things, that they were entitled to sovereign immunity, pursuant to the

Eleventh Amendment to the U.S. Constitution and Article I, § 14 of the Alabama

Constitution.

      After additional pleadings were filed, the magistrate judge entered a report

and recommendation, recommending that the court grant Flynt’s and the

Sentencing Commission’s motion to dismiss, pursuant to Fed.R.Civ.P. 12(b)(6). In

the report and recommendation, the magistrate noted that Abdullah apparently



                                          4
challenged the 2005 amendments to Alabama’s SORNA, which increased the

regulations applicable to sex offenders and the penalties for failing to comply with

these regulations. The magistrate found that it was required, sua sponte, to

consider whether Abdullah had standing to bring the complaint. The magistrate

determined that Abdullah lacked standing because he could not meet the burden of

establishing that his alleged injury could be redressed by a decision in his favor.

Relying on provisions of the Alabama Code, the magistrate determined that the

Sentencing Commission is part of Alabama’s judicial branch, and that it is

responsible for reviewing sentencing laws and practices, and recommending

changes in these laws and practices to the state legislature, the governor, the

Attorney General, and the Alabama Supreme Court. The magistrate found that the

Sentencing Commission lacks power to enact legislation and, as a result, that it

could not be enjoined to modify legislation, or direct others regarding the

enforcement of legislation. The magistrate further determined that Flynt “ha[d] an

even more tenuous connection to the injunctive relief sought,” because she was not

a voting member of the Sentencing Commission, and therefore did not have the

power to vote to recommend a change in legislation. Accordingly, the magistrate

concluded that, even assuming that Abdullah’s constitutional claims were

meritorious, the defendants lacked the power to “correct” legislation or purge law



                                           5
enforcement registries, and Abdullah thus had failed to establish that he had

standing to pursue his claims against Flynt and the Sentencing Commission.

      The magistrate also found that, even if Abdullah had standing to pursue his

claims against Flynt and the Sentencing Commission, Abdullah’s claims were

barred by the Eleventh Amendment. Accordingly, because Abdullah lacked

standing to bring his claims against the defendants, and because his claims were

barred by the Eleventh Amendment, the magistrate recommended that the court

dismiss the complaint.

      Abdullah filed written objections to the report and recommendation, arguing

that he had standing to bring his claims against the Sentencing Commission and

Flynt because they were responsible for drafting Alabama’s SORNA. Abdullah

asserted that the Sentencing Commission and Flynt could provide him with relief

by recommending changes in the law. Construing Abdullah’s objections liberally,

he asserted that Flynt was properly named as a defendant because, as the Director

of the Sentencing Commission, she presumably had the power to approve or

disapprove of the Sentencing Commission’s recommendations.

      The district court entered an opinion, in which it construed Abdullah’s

complaint as an action brought under 42 U.S.C. § 1983. The court stated that, after

conducting a de novo review of Abdullah’s objections to the magistrate’s report



                                          6
and recommendation, it found that Abdullah’s objections should be overruled.

Accordingly, the court adopted the report and recommendation, and entered a

judgment granting the Sentencing Commission’s and Flynt’s motion to dismiss.

                                           II.

      “We review de novo questions concerning . . . subject matter jurisdiction,

including standing.” Elend v. Basham, 471 F.3d 1199, 1203 (11th Cir. 2006). A

dismissal for lack of standing is reviewed de novo. Scott v. Taylor, 470 F.3d 1014,

1017 (11th Cir. 2006). We liberally construe a pro se litigant’s pleadings. Powell

v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990). Because standing is a

jurisdictional requirement, a court is obligated to consider this issue sua sponte.

AT&T Mobility, LLC v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 494 F.3d

1356, 1359-60 (11th Cir. 2007).

      A plaintiff must have standing to bring a suit before a court. Wooden v. Bd.

of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1273-74 (11th Cir. 2001). “The

standing inquiry requires careful judicial examination of a complaint’s allegations

to ascertain whether the particular plaintiff is entitled to an adjudication of the

particular claims asserted.” Elend, 471 F.3d at 1205 (quotation omitted). In order

to establish that he has standing, a plaintiff must show that: (1) he has suffered an

injury in fact; (2) there is a causal connection between the injury and the



                                            7
defendant’s conduct; and (3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision. Wooden, 247 F.3d at 1273-74.

“These three elements are the irreducible minimum required by the Constitution

for a plaintiff to proceed in federal court.” Id. at 1274 (quotation omitted). It is the

plaintiff’s burden to demonstrate that he has standing to bring a complaint. Lujan

v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 2136, 119 L.Ed.2d

351 (1992).

      In order to satisfy the redressability requirement, a party seeking injunctive

relief against a public official or entity must show that the public official possesses

the authority to provide relief or prevent future harm. See Doe v. Pryor, 344 F.3d

1282, 1285-86 (11th Cir. 2003) (holding that the plaintiff failed to show that she

met the redressability requirement in her suit against the Alabama Attorney

General, as “nothing the Attorney General could be ordered to do or refrain from

doing would redress the [plaintiff’s] injuries”).

      Under Alabama law, the purpose of the Sentencing Commission, an agency

within the judicial branch of the Alabama government, is “to review existing

sentence structure, including laws, policies, and practices, and to determine and

recommend to the Legislature and Supreme Court changes regarding the criminal

code, criminal procedures, and other aspects of sentencing policies and practices



                                           8
appropriate for the state.” Ala. Code §§ 12-25-2(a), 12-25-1; see also Ala. Code

§ 12-25-9(1), (3); State v. Crittenden, 17 So.3d 253, 255-56 (Ala. Crim. App. Ct.

2009) (noting that the Alabama legislature had enacted certain sentencing

standards based upon a recommendation by the Alabama Sentencing Commission).

The Sentencing Commission acts by means of a majority vote by its members.

Ala. Code § 12-25-6(c). The Director of the Sentencing Commission is a judicial

employee, and is not a voting member of the Sentencing Commission. Ala. Code

§ 12-25-12(a); see Ala. Code § 12-25-3(a).

       Here, the magistrate and the district court correctly found that Abdullah

lacked standing to bring his claims against Flynt and the Sentencing Commission,

because he did not meet his burden of establishing that Flynt and the Sentencing

Commission possessed the authority to take any action that would redress his

alleged injury.1 See Doe, 344 F.3d at 1285-86. In his complaint, Flynt stated that

he sought the following relief: (1) the abrogation of Alabama’s SORNA in its

present form; and (2) a review of state records, to be followed by the purging of

any records stating that Abdullah and other similarly situated individuals were

subject to Alabama’s SORNA requirements. However, the Sentencing



       1
         Although the Sentencing Commission and Flynt contend that Abdullah concedes, in his
brief on appeal, that he lacked standing to bring his constitutional claims against them, our
review of Abdullah’s brief does not show that he makes such a concession.

                                              9
Commission is empowered only to make recommendations concerning criminal

legislation to the state’s legislative and the executive branches—it is not

empowered to enact, modify, repeal, or enforce legislation. See Ala. Code

§§ 12-25-2(a), 12-25-9(1), (3); Crittenden, 17 So.3d at 255-56. Accordingly, the

Sentencing Commission lacks the authority to abrogate Alabama’s SORNA, or

purge the state’s sex-offender registration records. At best, the Sentencing

Commission could recommend that the state legislature abrogate or modify

SORNA, but this recommendation would not be binding. See Ala. Code

§§ 12-25-2(a), 12-25-9(1), (3); Crittenden, 17 So.3d at 255-56. As a result,

Abdullah did not establish redressability, because the Sentencing Commission

lacks authority to take any action providing Abdullah with the relief he seeks.

Moreover, as the magistrate noted, Flynt lacked the authority to even make a

recommendation to the state’s legislative and executive branches, as she lacked the

ability to vote on the Sentencing Commission’s actions.

      Because Abdullah lacked standing to bring his claims against Flynt and the

Sentencing Commission, his arguments regarding the merits of his constitutional

claims are irrelevant. Moreover, because the court properly dismissed Abdullah’s

complaint for lack of standing, we need not address whether the Sentencing




                                          10
Commission and Flynt were protected by Eleventh Amendment immunity.

     AFFIRMED.




                                    11